DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claim 48, and the cancelation of claims 1-47, as filed on January 26, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 48 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Objections
Claim 57 is objected to because of the following informalities:  the term “notless” in line 2 should be “not less”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48-51 and 56-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JPH06224116, a machine-translated English version is used).
Regarding claim 48, Tanaka discloses a substrate processing method (paragraph 0004), comprising: treating at least a major surface side of a substrate with a first liquid (the developer reads on a first liquid, paragraph 0006), a structural body being provided on the major surface of the substrate, the structural body having a top surface, a side surface and a bottom surface, the bottom surface contacting the major surface of the substrate (Fig. 1); bringing a second liquid into contact with the structural body and the substrate (the rinse solution reads on a second liquid, paragraph 0006); forming a solid member by changing at least a portion of the second liquid into a solid, the solid member being formed to be in contact with at least the side surface of the structural body and to prevent the structural body from collapse when drying after the liquid treatment by the second liquid (paragraphs 0004 and 0006); and removing the solid member from a solid phase directly to a gaseous phase, the solid member being removed using sublimation by heating (paragraph 0006).  
Regarding claim 49, Tanaka discloses wherein the solid member is removed by heating under reduced pressure (paragraph 0006).  
Regarding claim 50, Tanaka discloses wherein the removing the solid member includes decomposition of the solid member (paragraph 0006).  
Regarding claim 51, Tanaka discloses wherein the changing at least the portion of the second liquid into the solid further includes a cooling process (paragraph 0006).  
Regarding claim 54, Tanaka discloses wherein a plurality of the structural bodies are provided on the major surface of the substrate, and the solid member covers at least a portion of each of the structural bodies (Fig. 1).  
Regarding claim 56, Tanaka discloses wherein the structural bodies are embedded in the solid member (Fig. 1).  
Regarding claim 57, Tanaka discloses wherein a thickness of the solid member is not less than a height of the structural bodies, and a top surface of the solid member is flattened (Fig. 1).  
Regarding claim 58, Tanaka discloses wherein the solid member formed along at least a portion of a side surface of the structural body (Fig. 1).  
Regarding claim 59, Tanaka discloses wherein a plurality of the structural bodies are provided on the major surface of the substrate, and the solid member fills the space between the structural bodies (Fig. 1).  
Regarding claim 60, Tanaka discloses forming a resist layer over the major surface side of the substrate before the treating at least the major surface side of the substrate with the first liquid, wherein a plurality of the structural bodies are provided on the major surface side of the substrate, and the resist layer is formed to cover the structural bodies, wherein the treating at least the major surface side of the substrate with the first liquid includes developing the resist layer to remove a portion of the resist layer, and the forming the solid member includes forming the solid member to support the structural bodies at the removed portion of the resist layer (paragraph 0006 and Fig. 1).  
Regarding claim 61, Tanaka discloses wherein a plurality of the structural bodies are provided on the major surface side of the substrate, and the structural bodies are made from a resist resin (paragraph 0006 and Fig. 1).  
Claims 48-49, 51, 54, 56-59 and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirard et al. (US20120304483).
Regarding claim 48, Sirard discloses a substrate processing method (claim 14), comprising: treating at least a major surface side of a substrate with a first liquid (the cleaning liquid reads on a first liquid, paragraph 0028), a structural body being provided on the major surface of the substrate, the structural body having a top surface, a side surface and a bottom surface, the bottom surface contacting the major surface of the substrate (Fig. 4B); bringing a second liquid into contact with the structural body and the substrate (a solution of TBA and water reads on a second liquid, paragraph 0028); forming a solid member by changing at least a portion of the second liquid into a solid, the solid member being formed to be in contact with at least the side surface of the structural body and to prevent the structural body from collapse when drying after the liquid treatment by the second liquid (paragraphs 0019 and 0033); and removing the solid member from a solid phase directly to a gaseous phase, the solid member being removed using sublimation by heating (paragraph 0034).  
Regarding claim 49, Sirard discloses wherein the solid member is removed by heating under reduced pressure (paragraph 0034).  
Regarding claim 51, Sirard discloses wherein the changing at least the portion of the second liquid into the solid further includes a cooling process (paragraph 0033).  
Regarding claim 54, Sirard discloses wherein a plurality of the structural bodies are provided on the major surface of the substrate, and the solid member covers at least a portion of each of the structural bodies (Fig. 5B).  
Regarding claim 56, Sirard discloses wherein the structural bodies are embedded in the solid member (Fig. 4B).  
Regarding claim 57, Sirard discloses wherein a thickness of the solid member is not less than a height of the structural bodies, and a top surface of the solid member is flattened (Fig. 4B).  
Regarding claim 58, Sirard discloses wherein the solid member formed along at least a portion of a side surface of the structural body (Fig. 4B).  
Regarding claim 59, Sirard discloses wherein a plurality of the structural bodies are provided on the major surface of the substrate, and the solid member fills the space between the structural bodies (Fig. 4B).  
Regarding claim 70, Sirard discloses wherein the forming the solid member includes making a depression (Fig. 5B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48, 55, 64-65 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al. (JP 2011124313, a machine-translated English version is used) in view of Oshio (JPS63231446, a machine-translated English version is used).
Regarding claim 48, Kamikawa discloses a substrate processing method (claim 9), comprising: treating at least a major surface side of a substrate with a first liquid (the rinsing liquid reads on a first liquid, claim 6), a structural body being provided on the major surface of the substrate, the structural body having a top surface, a side surface and a bottom surface, the bottom surface contacting the major surface of the substrate (Fig. 3a); bringing a second liquid into contact with the structural body and the substrate (a filler reads on a second liquid, claim 6); forming a solid member by changing at least a portion of the second liquid into a solid, the solid member being formed to be in contact with at least the side surface of the structural body and to prevent the structural body from collapse when drying after the liquid treatment by the second liquid (claim 6 and Fig. 2d); and removing the solid member from a solid phase by a developing process (claim 9, Fig. 2e).
Kamikawa is silent about the removing the solid member from a solid phase directly to a gaseous phase, the solid member being removed using sublimation by heating.  However, Kamikawa discloses that the removing step is a developing process for removing a photoresist (claim 9).  In addition, Oshio discloses a developing process for removing a photoresist can be achieved by the removing the photoresist from a solid phase directly to a gaseous phase, the photoresist being removed using sublimation by heating (lines 52-60, page 2, paragraph 0001).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to remove the solid member using sublimation by heating, which is a known developing process for a photoresist as taught by Oshio, in the method of Kamikawa for removing the photoresist, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 55, in the method of Kamikawa, it appears that the filer does not fill the spaces occupied by the rinse fluid remnant and the micro-particles in at least part of the intervals (paragraph 0001).
Regarding claim 64, Kamikawa discloses wherein the solid member includes a substance including at least one selected from the group consisting of a methacrylic resin material (lines 45-49, page 2, paragraph 0001).
Regarding claim 65, Kamikawa discloses wherein the second liquid includes a solvent, and the changing at least a portion of the second liquid into the solid includes carrying out performing a reaction of the substance with the solvent, reducing a quantity of the solvent, and causing at least a portion of the substance to be separated (lines 45-56, page 2, paragraph 0001).
Regarding claim 72, Kamikawa discloses wherein the solid member is in a solid phase at 20 degree Celsius under at 1 atmosphere (lines 45-56, page 2, paragraph 0001).
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al. (JP 2011124313, a machine-translated English version is used) in view of Oshio (JPS63231446, a machine-translated English version is used) as applied to claim 48 above, and further in view of Nakamura et al. (US 20080295868).
Regarding claims 52-53, Kamikawa is silent about alcohol and water for the rinse step.  However, Nakamura teaches that a rinsing step comprises the substeps of supplying a first rinse liquid containing pure water to the substrate; and supplying, to the substrate, a second rinse liquid containing pure water and one of methanol, ethanol, isopropyl alcohol, n-propyl alcohol, ethylene glycol, and 2-methyl-2-propanol or a mixture thereof and thereby replacing the first rinse liquid on the substrate surface with the second rinse liquid (paragraph 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kamikawa by using alcohol and water for the rinse step of Kamikawa because Nakamura teaches it is conventional to do so.  One of ordinary skill would have been motivated o modify the method of Kamikawa by using alcohol and water for the rinse step of Kamikawa in order to insure a good clean substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71 and 72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 8, 11, 12, 13, 14, 1, 15, 16, 18, 19, 20, 21, 22 and 23, respectively, of US Patent No. 9,213,242.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are generally directed to processes that are fully encompassed by the more broadly recited process claims of the instant application.

Allowable Subject Matter
Claim 62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 62, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: treating the substrate with a third liquid after the forming the solid member before the removing the solid member, the third liquid having lower surface tension than a surface tension of water, a contact angle of the solid member with respect to the third liquid being higher than a contact angle of the structural body with respect to the third liquid, in the context of the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713